United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 16-5270                                                    September Term, 2017
                                                                          1:10-cv-00476-RMC
                                                         Filed On: March 6, 2018
Detroit International Bridge Company, a
Michigan corporation and Canadian Transit
Company, a Canadian special act corporation,

              Appellants

       v.

Government of Canada, et al.,

              Appellees

       BEFORE:       Garland, Chief Judge; Rogers, Circuit Judge; and Sentelle, Senior
                     Circuit Judge

                                          ORDER

       Upon consideration of appellants’ petition for panel rehearing filed January 5, 2018,
and the response thereto, it is

       ORDERED that the petition be denied. It is

      FURTHER ORDERED that the court’s opinion Detroit Int’l Bridge v. Gov’t of Canada,
875 F.3d 1132 (D.C. Cir. 2017), be amended as follows:

       (1) Page 1135, first full ¶ line 1: Delete the words “intermediate appellate”;

       (2) Page 1137, second ¶, line 2: Delete the words “an intermediate” and insert in lieu
       thereof “a”; and

       (3) Page 1137, last ¶, lines 2-4: Delete the words “Agriculture and Rural
       Development” and insert in lieu thereof “Transportation and Strategic Fund”; and

       Delete “prohibit the Michigan Department of Transportation and Strategic Fund from
       entering into the Crossing Agreement” and insert in lieu thereof “alter the
       authorization provided by the Urban Cooperation Act.”

                                         Per Curiam


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Ken Meadows
                                                           Deputy Clerk